1 Reported in 204 N.W. 313.
In this action to recover for certain job printing, judgment was ordered for plaintiff. Defendant Macomber alone moved for amended findings or a new trial and appeals from the order denying that motion. The only issue is whether he was a partner in an advertising venture. There is ample evidence to support the finding that he was, or at least that he held himself out, and permitted himself to be held out, to plaintiff as a partner.
The assignments of error challenging the exclusion of evidence have to do with testimony that, if admitted, could not have changed the result. That is made certain by the comment of the judge in ruling on the offer.
Order affirmed. *Page 515